
	

113 HR 4471 IH: Growth Zones Opportunity Act
U.S. House of Representatives
2014-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4471
		IN THE HOUSE OF REPRESENTATIVES
		
			April 10, 2014
			Mr. Cohen (for himself, Ms. Kelly of Illinois, Ms. Tsongas, Ms. Norton, and Ms. Wilson of Florida) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend the tax incentives for empowerment zones and
			 renewal communities.
	
	
		1.Short titleThis Act may be cited as the Growth Zones Opportunity Act.
		2.Extension of empowerment zone tax incentives
			(a)In generalClause (i) of section 1391(d)(1)(A) of the Internal Revenue Code of 1986 is amended by striking December 31, 2013 and inserting December 31, 2020.
			(b)Increased exclusion of gain on stock of empowerment zone businessesSubparagraph (C) of section 1202(a)(2) of such Code is amended—
				(1)by striking December 31, 2018 and inserting December 31, 2025; and
				(2)by striking 2018 in the heading and inserting 2025.
				(c)Treatment of certain termination dates specified in nominationsIn the case of a designation of an empowerment zone the nomination for which included a termination
			 date which is contemporaneous with the date specified in subparagraph
			 (A)(i) of section 1391(d)(1) of the Internal Revenue Code of 1986 (as in
			 effect before the enactment of this Act), subparagraph (B) of such section
			 shall not apply with respect to such designation if, after the date of the
			 enactment of this section, the entity which made such nomination amends
			 the nomination to provide for a new termination date in such manner as the
			 Secretary of the Treasury (or the Secretary’s designee) may provide.
			(d)Effective dateThe amendments made by this section shall apply to periods after December 31, 2013.
			3.Extension of renewal community tax incentives
			(a)Additional periodSection 1400E(b) of the Internal Revenue Code of 1986 is amended by adding at the end the following
			 new paragraph:
				
					(3)Additional periodIn the case of any designation of an area as a renewal community which terminated under
			 subparagraph (A) or (B) of paragraph (1) on December 31, 2009—
						(A)such designation shall be in effect for an additional period beginning on January 1, 2014 and
			 ending on December 31, 2020,
						(B)sections 1400F shall be applied with respect to such area for such additional period—
							(i)by substituting December 31, 2013 for December 31, 2001 each place it appears,
							(ii)by substituting January 1, 2014 for January 1, 2002 each place it appears,
							(iii)by substituting January 1, 2021 for January 1, 2010 each place it appears, and
							(iv)by substituting December 31, 2025 for December 31, 2014 each place it appears, and
							(C)section 1400J shall be applied with respect to such area for such additional period—
							(i)by substituting December 31, 2013 for December 31, 2001, and
							(ii)by substituting January 1, 2021 for January 1, 2010..
			(b)Effective dateThe amendment made by this section shall apply to periods after December 31, 2013.
			
